DETAILED ACTION
This is in response to Application # 17/198,638; which is a CON of 16/279,243 (now US 10,985,969).  Claims 1 has been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,985,969.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variants of each other.  For comparison, see the table below.
Instant Application
US 10,985,969
1. A method to automatically determine a Service Level Experience (SLE) deterioration within a communications network, identify a root cause of the SLE, and take a corrective action, comprising: 

collecting, by a network management server, SLE related parameters for a plurality of devices; 

classifying, by a processor and memory, the SLE parameters from one or more of the plurality of devices; 

determining, by the processor and memory, one or more network components with a poor SLE; 

identifying a root cause of the SLE deterioration; and automatically initiating one or more corrective actions.

1. A method, comprising: 

collecting, from each of a plurality of network clients, a plurality of service level experience (SLE) parameter values; associating each of the collected SLE parameter values with one or more network components; classifying each of the collected SLE parameter values as either a first class or a second class; 

for each of the associated network components: determining, based on the classification, a first probability that a SLE parameter value associated with the network component is classified as the second class, determining, based on the classification, a second probability that the plurality of SLE parameter values that are classified as the second class are associated with the network component, and determining a product of the first probability and the second probability; determining a probability of failure associated with each of the associated network components based on its respective product; 

identifying a network component that is a root cause of a system degradation based on the probabilities of failure; and initiating, based on the identified network component, a corrective action.



Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase in the preamble “identify a root cause of the SLE” should instead recite “identify a root cause of the SLE deterioration.”  The phrase “the SLE parameters” lacks antecedent basis and should instead recite “the SLE related parameters.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Caifeng (EP 3,407,541; included in IDS).

Regarding Claim 1,
A method to automatically determine a Service Level Experience (SLE) deterioration within a communications network, identify a root cause of the SLE, and take a corrective action, comprising: 

collecting, by a network management server, SLE related parameters for a plurality of devices; classifying, by a processor and memory, the SLE parameters from one or more of the plurality of devices [Caifeng: SLE parameters == service data; 0007; 

determining, by the processor and memory, one or more network components with a poor SLE; identifying a root cause of the SLE deterioration; and automatically initiating one or more corrective actions [Caifeng: 0010; determining an average value of user service experience values in each service data sub-sequence; and for each service data sub-sequence, if the average value of the user service experience values is less than a second preset threshold, determining service data in the service data sub-sequence as the candidate poor-quality record; 0011; an overall trend change of user service experience may be captured, stable service experience deterioration may be accurately identified, and accuracy of poor-quality problem detection may be improved; 0054; implementing network poor-quality problem diagnosis; implement diagnosis and prevent a local network problem from being covered up].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.


In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claim 1 is directed to a process. Thus, claim 1 is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic 

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter:
1. A method to automatically determine a Service Level Experience (SLE) deterioration within a communications network, identify a root cause of the SLE, and take a corrective action, comprising: collecting, by a network management server, SLE related parameters for a plurality of devices; classifying, by a processor and memory, the SLE parameters from one or more of the plurality of devices; determining, by the processor and memory, one or more network components with a poor SLE; identifying a root cause of the SLE deterioration; and automatically initiating one or more corrective actions.

The claims recite method of collecting SLE related parameters for a plurality of devices to identify a root cause of the SLE deterioration and to initiate one or more corrective actions.  But for the recitation of generic components including “a network management server, a processor, and memory” all of the claim elements of the body of the claim are directed to mental processes—concepts that can be performed in a human mind (including an observation, evaluation, judgment, opinion).  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claim 1, the claim recites “a network management server, a processor, and memory”, but they fail to integrate the judicial exception into a practical application.  In this instance, the use “a network management server, a processor, and memory” does not improve the functioning of the computer or network, but rather, only functions for obtaining information (i.e. “mere data gathering”) and performing classification and root cause operations on the obtained information; and consequently, is found to be insignificant extra-solution activity.  See MPEP § 2106.05(g).

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, the test further evaluates any additional elements (obtaining information, performing classification, poor SLE determination, and root cause Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the claim 1 does not recite significantly more than the abstract idea, and is ineligible under Sec. 101. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Ganjam (US 2018/0048527) [para. 0147-8].  Also, see Zhu (US 2014/0172371) [para. 0043].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/           Primary Examiner, Art Unit 2468